Citation Nr: 1110884	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  05-14 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The Veteran had active military service from November 1965 to November 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was brought before the Board in December 2008, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing the Veteran with a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.


FINDING OF FACT

Vertigo was not manifested in active service or within one year of service discharge, and any current vertigo is not otherwise etiologically related to such service.


CONCLUSION OF LAW

Vertigo was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309(a) (2010). 







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 3.159 (2010).  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision in November 2004.  The RO's August 2004 notice letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein and what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  He was specifically told that it was his responsibility to support the claim with appropriate evidence.  Finally the letter advised him what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies. The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

The Board notes that the Veteran was not provided notice regarding the evidence and information necessary to establish a disability rating and effective date in accordance with Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, the Board has concluded that the preponderance of the evidence is against the Veteran's claim.  Therefore, any questions as to the appropriate disability rating or effective date to be assigned have been rendered moot, and the absence of notice regarding these elements should not prevent a Board decision.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  See also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) rev'd on other grounds sub nom. Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (U.S. 2009).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Service treatment records are associated with the claims file.  All post-service records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was afforded a VA examination in September 2004.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

The Board observes the September 2004 VA examination is inadequate for the purposes of determining service connection, as the opinion contained in this report was based on speculation, without supporting clinical data or rationale.  See Bloom v. West, 12 Vet. App. 185, 187; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, following a Board remand in December 2008, after which another inadequate etiological opinion was obtained, the Board requested and obtained a Veterans Health Administration (VHA) medical opinion, which was rendered in November 2010 by a specialist in otolaryngology.  The November 2010 medical opinion is sufficient for the purposes of determining service connection, as it involved a review of the Veteran's pertinent medical history and includes supporting rationale.  Id.  As such, there has been substantial compliance with the December 2008 remand, and adjudication of the instant case may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a) (2010).  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veteran maintains that he currently suffers from vertigo as a direct result of his active service.  Specifically, he asserts that he suffers from vertigo, manifested by dizziness, due to acoustic trauma experienced in service.  See, e.g., September 2004 statement.

Initially, the Board observes the evidence indicates the Veteran currently suffers from vertigo.  See, e.g., November 2010 VHA medical opinion.  However, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  In this regard, service treatment records indicate that, at the time of his separation, the Veteran himself denied a history of dizziness or fainting spells, as well as ear trouble and hearing loss.  See June 1968 Report of Medical History.  In addition, a June 1968 Report of Medical Examination, also completed upon the Veteran's separation from active service, indicates a normal ears, drums and neurologic clinical evaluation.  As such, the Board finds the Veteran did not suffer from vertigo, or any symptoms of the disorder, during active service.  

Furthermore, there is no competent evidence of continuity of symptomatology in the instant case.  In this regard, the evidence of record indicates the Veteran first experienced symptoms of lightheadedness in February 2000, which at the time was described as not "true vertigo."  See February 2000 University of Michigan Health System treatment record.  The Board notes the evidence indicates the Veteran first exhibited symptoms of vertigo nearly 32 years following separation from active service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  Furthermore, as vertigo was not manifested to a compensable evaluation within one year of service discharge, the presumption of service connection does not apply in the instant case.  See 38 C.F.R. §§ 3.307, 3.309(a).

The Board observes there are a number of conflicting opinions regarding whether the Veteran's vertigo is etiologically related to his active service.  In this regard, a September 2004 VA ear disease examination report notes the Veteran related a history of dizziness that began in 2000.  The VA examiner diagnosed vertigo by history, etiology unclear.  Further, the VA examiner found it as likely as not the Veteran's vertigo is related to his military service, though no rationale for this opinion was provided.  

A second VA medical opinion obtained in April 2005.  Following a review of the Veteran's claims folder, to include service treatment records as well as post-service private treatment records, a VA audiologist found it less likely as not that the Veteran's vertigo is related to his active service.  In this regard, the VA audiologist based this opinion on the evidence indicating the Veteran first began experiencing vertigo in January 2000 after his right ear "went dead."

Additional VA opinions were obtained in December 2008 and March 2009.  In each instance, the VA examiner found the Veteran's vertigo to be etiologically related to his active service.  However, again, the December 2008 opinion did not include a rationale.  In March 2009, the VA examiner rendered a positive opinion, relating the Veteran's vertigo to hearing loss and tinnitus due to combat-related noise exposure, basing this opinion on medical literature and history obtained from the Veteran.  However, the Board notes that service connection for hearing loss and tinnitus had been previously denied by the Board.  See December 2008 Board decision.  As such, the March 2009 VA opinion cannot serve as the basis for an award of service connection for vertigo.

Finally, a VHA medical opinion was requested by the Board and obtained in November 2010.  The November 2010 medical opinion, rendered by a physician specializing in otolaryngology following a review of the claims file, found it as likely as not that the Veteran currently suffers from vertigo.  However, the VHA physician opined that it is less likely than not that the Veteran's vertigo is etiologically related to his active service, as discharge records do not indicate any otologic symptoms and his discharge audiogram was normal.  The VHA physician further stated that the Veteran's current vertigo is most likely the result of the sudden sensorineural hearing loss that he experienced in January 2000.

In deciding whether the Veteran's vertigo is etiologically related to his active service, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

In the instant case, the Board finds the positive opinions contained in the September 2004 and December 2008 (with addendum obtained in March 2009) VA examination reports are not probative enough to warrant entitlement to service connection.  In this regard, there is no rationale provided for these opinions.  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Further, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Also, a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty. Bloom v. West, 12 Vet. App. 185, 187 (1999).  

In addition, the VA opinion obtained in March 2009 may not serve as a basis for the award of service connection.  In this regard, while the VA examiner related the Veteran's vertigo to his military service, specifically to his hearing loss and tinnitus due to combat-related noise exposure, the Board again observes service connection was denied for both hearing loss and tinnitus by a Board decision dated December 2008.  As such, assuming arguendo that the Veteran's vertigo is related to his hearing loss and tinnitus, service connection would not be warranted on this basis.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit); see also 38 C.F.R. § 3.310 (2010).

In comparison, the November 2010 VHA medical opinion contains a rationale for the negative opinion, namely citing the sudden onset of hearing loss in January 2000 as the most likely cause of his currently diagnosed vertigo.  The VHA medical opinion also noted an absence of otologic complaints at the time of discharge and for a period of over 30 years following service separation.  As such, the Board assigns greater probative weight to the November 2010 VHA medical opinion.

The Board acknowledges that the Veteran himself has claimed that he suffers from vertigo as a result of his active service.  However, as a layperson, the Veteran has no competence to give a medical opinion on the diagnosis or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., dizziness or lightheadedness; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, after considering the evidence of record, the Board concludes that the preponderance of the evidence is against the claim for service connection for vertigo.  As such, the benefit of the doubt rule does not apply, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107 (West 2002).






ORDER

Service connection for vertigo is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


